Citation Nr: 1731550	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial rating for left ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity tendonitis.

4.  Entitlement to a single initial rating in excess of 10 percent, prior to September 26, 2013, for right and left shoulder degenerative arthritis.

5.  Entitlement to a rating in excess of 10 percent, on and after September 26, 2013, for right shoulder degenerative arthritis.

6.  Entitlement to a rating in excess of 10 percent, on and after September 26, 2013, for left shoulder degenerative arthritis.

7.  Entitlement to an initial rating in excess of 10 percent for hypertension.

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

9.  Entitlement to an initial rating in excess of 10 percent, prior to September 26, 2013, for thoracolumbar spine degenerative disease.

10.  Entitlement to a rating in excess of 20 percent, on and after September 26, 2013, for thoracolumbar spine degenerative disease.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

Although the Veteran requested a videoconference hearing in his substantive appeal, he withdrew this request in an April 2017 letter.


FINDING OF FACT

In an April 2017 letter, the Veteran requested to withdraw the appeal with respect to all of the above-captioned claims.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal (all of the above-captioned claims) have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2008 rating decision, service connection was granted for thoracolumbar spine degenerative disease, tinnitus, hypertension, left and right upper extremity tendonitis, left and right shoulder degenerative arthritis, and left ear hearing loss.  To these disabilities, ratings were assigned, effective August 1, 2007.   

The Veteran perfected an appeal seeking initial ratings in excess of those initially assigned.  During the pendency of this appeal, the RO issued additional rating decisions wherein higher ratings were assigned to some of the service-connected disabilities on appeal.  The Board has modified the claims to reflect these decisions.  However, because these were not full grants of the benefits sought on appeal and because the Veteran did not specifically limit his appeal to the benefits already granted, his appeal was continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In an April 2017 letter, the Veteran asked that his appeal be withdrawn.  Specifically, the Veteran stated that he wished that his "active 2009 claim" be "terminated."  (The Board observes that the Veteran's notice of disagreement with respect to all of the above-captioned claims is dated in 2009).

VA received the request to withdraw prior to the promulgation of a Board decision. 38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review any of the above-captioned claims, and, thus, they are dismissed.


ORDER

The appeal is dismissed.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


